267 F.2d 654
Francis D. HOUSTON, Appellant,v.Norman P. MASON, Administrator of the Housing and Home Finance Agency, et al., Appellees.
No. 14453.
United States Court of Appeals District of Columbia Circuit.
Argued March 6, 1959.
Decided May 8, 1959.

Mr. A. J. Spero, Washington, D. C., for appellant.
Mr. Jack Marshall Stark, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellees.
Before FAHY, DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant, a Veterans Preference Eligible, was removed from his position as an appraiser in the Honolulu office of the Federal Housing Administration. The charges were specific and completely adequate to apprise the appellant of the nature of the proposed action. He made reply to the agency. In due course he waived a hearing. His separation from employment was affirmed by the Twelfth Civil Service Region and by the Board of Appeals and Review of the United States Civil Service Commission.


2
In his action in the District Court challenging his removal and demanding reinstatement and other relief, summary judgment was entered for the appellees. It is clear that appellant feels that he was ill advised in waiving a hearing. There is nothing to suggest that he had in anywise been overreached, or that there has been a denial of such procedural benefits as appellant might have been entitled to receive. Cf. Hargett v. Summerfield, 1957, 100 U.S.App.D.C. 85, 243 F.2d 29, certiorari denied, 1957, 353 U.S. 970, 77 S.Ct. 1060, 1 L.Ed.2d 1137; Wagner v. Higley, 1956, 98 U.S. App.D.C. 291, 235 F.2d 518, certiorari denied, 1956, 352 U.S. 936, 77 S.Ct. 230, 1 L.Ed.2d 165.

Affirmed.1


Notes:


1
 The record is not sufficiently clear to preclude a decision on the merits. Thus, we do not here dismiss